UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7450



FRANKIE L. MCCOY, SR.,

                                              Plaintiff - Appellant,

          versus


MARTA PRADO; DOCTOR WAYNE; DORTHY TRIBBLE,
Administrative Nurse, individually and offi-
cial capacity; LOUISE STEWARD, Assistant War-
den; JAMES PEGEUESS, Chief of Security;
MARLENE SHELBY,

                                           Defendants - Appellees,

          and


L. CHANEY, Captain; R. MARTIN, Lieutenant;
SERGEANT COWAN; D. INGRAM, Sergeant,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
1464-L)


Submitted:   February 28, 2001            Decided:   March 19, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Frankie L. McCoy, Sr., Appellant Pro Se. Donald Joseph Crawford,
GODARD, WEST & ADELMAN, P.C., Rockville, Maryland; John Joseph
Curran, Jr., Attorney General, Gloria Wilson Shelton, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Frankie McCoy appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See McCoy v. Prado, No. CA-99-1464-L (D. Md.

Sept. 26, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2